              Case 3:18-cv-05722-RBL Document 19 Filed 05/15/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        GARY R KING,                                      CASE NO. C18-5722RBL
 9
                               Petitioner,                ORDER
10               v.

11      STATE OF WASHINGTON,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

16   Recommendation [Dkt. # 17], recommending that his Court DENY Petitioner King’s § 2254

17   habeas petition as time barred. King has objected [Dkt. # 18].

18           (1) the Magistrate Judge’s Report and Recommendation is ADOPTED;

19          (2) Petitioner King’s § 2254 habeas corpus petition is DISMISSED with prejudice;

20          (3) the Court will NOT issue a certificate of appealability, for the reasons articulated in

21   the R&R; and

22

23

24


     ORDER - 1
               Case 3:18-cv-05722-RBL Document 19 Filed 05/15/20 Page 2 of 2



 1          (4) the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge

 2   Theresa L. Fricke and to any other party that has appeared in this action.

 3          IT IS SO ORDERED.

 4          Dated this 15th day of May, 2020.

 5

 6                                                        A
                                                          Ronald B. Leighton
 7                                                        United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
